Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The terms imposed by the order of June seventeenth, as resettled by the order of September 22, 1930, *703as a condition for relieving plaintiff of its default in vacating the judgment, were fair and just. Plaintiff’s time to comply with the terms of that order is extended five days from the entry of an order upon this appeal. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.